NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-APR-2021
                                            09:02 AM
                                            Dkt. 69 OAWST

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

    JAY R. DELA PINA, Claimant-Cross Appellant/Appellant, v.
        HILO MEDICAL CENTER, HAWAII HEALTH SYSTEMS CORP.,
          Employer, Self Insured-Appellant/Appellee, and
     ACCLAMATION INSURANCE MANAGEMENT SERVICES, Third-Party
                 Administrator-Appellant/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
          (CASE NO. AB 2017-37(H); DCD NO. 1-08-10191)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation to Dismiss with
Prejudice Pursuant to Rule 42(b) HRAP (Stipulation to Dismiss
Appeal), filed February 17, 2021, by Claimant-Cross Appellant/
Appellant Jay R. Dela Pina, the papers in support, and the
record, it appears that (1) the appeal has been docketed;
(2) pursuant to Hawai#i Rules of Appellate Procedure Rule 42(b),
the parties stipulate to dismiss the appeal with prejudice and
bear their own attorneys' fees and costs; and (3) the Stipulation
to Dismiss Appeal is dated and signed by counsel for all parties
appearing in the appeal.
           Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved, and the appeal is dismissed with
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

prejudice.   The parties shall bear their own attorneys' fees and
costs.
          DATED:   Honolulu, Hawai#i, April 9, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2